Vehicle and Traffic Law § 313 specifies format and content for notices of cancellation of automobile insurance liability policies, and the failure to strictly comply with its provisions invalidates such notice (Barile v Kavanaugh, 67 NY2d 392, 399; Matter of Liberty Mut. Ins. Co. [Stollerman], 50 NY2d 895, affg for reasons stated at 70 AD2d 643; Matter of Worldwide Underwriters Ins. Co. v Lumbermens Mut. Cas. Co., 181 AD2d 784, 786; Matter of Wausau Ins. Cos. v Harpaul, 90 AD2d 711).
15 NYCRR 34.6 (b) requires that the cancellation notice include a specification that suspension of the automobile registration can be avoided by payment of a civil penalty of $6 per day for each day the insurance coverage is not in effect. The Aetna notice in question incorrectly indicated that the civil penalty was $4 per day, which was the formerly applicable rate.
*375Since the regulatory requirements of 15 NYCRR 34.6 are no less mandatory than the statutory requirements of the Vehicle and Traffic Law (Matter of USAA Cas. Ins. Co. v Belizaire, 154 AD2d 603, 604; Matter of Wausau Ins. Co. v Ramos, 151 AD2d 487), we find the purported cancellation to be ineffective.
Accordingly, the petition to stay arbitration is granted. Concur — Murphy, P. J., Ross, Tom and Mazzarelli, JJ.